Citation Nr: 1616158	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-46 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for simple phobia (driving).  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  

3.  Entitlement to a rating in excess of 10 percent for migraine headaches.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the August 2008 rating decision, the RO, which is the agency of original jurisdiction (AOJ) granted service connection for simple phobia (driving), claimed as posttraumatic stress disorder, and evaluated it as 30 percent disabling, effective December 12, 2007.  The AOJ also continued the 10 percent disability rating for the Veteran's chronic migraine headaches, and confirmed previous denials for service connection for a low back disability, right knee disability, left knee disability, left ankle disability, and neuropsychiatric disability because no new and material evidence was received.  The Veteran filed a notice of disagreement (NOD) with the ratings assigned for these disorders in the August 2008, and perfected a timely appeal of this decision in November 2010.  In the July 2009 rating decision, the AOJ granted service connection for residuals of TBI, and evaluated it as 10 percent disabling, effective March 31, 2009.  The Veteran filed an NOD with this decision in September 2009, and perfected a timely appeal of this decision in November 2010.  

In an April 2013 decision, the Board denied the Veteran's petition to reopen the claims of service connection for the low back disability, left ankle condition, and neuropsychiatric condition.  The Board did reopen the claims of service connection for the right and left knee disabilities, and remanded these matters for additional evidentiary development.  The Board also remanded the claims seeking higher initial ratings for residuals of a TBI, migraine headaches and simple phobia for additional evidentiary development.  In a June 2014 rating decision, the AOJ granted service connection for the right and left knee contusions with meniscal tear, patellofemoral syndrome and scars, evaluating the left knee disability as 20 percent disabling, and the right knee disability as 10 percent disabling, effective December 18, 2007.  The Board finds that these grants of service connection for the right and left knee disabilities constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, these matters are not in appellate status.

The issue of whether new and material evidence has been received sufficient to reopen the claim of service connection for a low back disorder has been raised by the record by way of the December 2015 Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Board notes that additional evidence, in the form of the December 2015 claim and the February 2016 VA examination were scanned into VBMS paperless claims file subsequent to the issuance of the most recent supplemental statement of the case (SSOC), dated in November 2015.  This evidence was not accompanied by a waiver and has not yet been considered by the Agency of Original Jurisdiction (AOJ).  If an SOC or SSOC is prepared before the receipt of additional evidence, a SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2015), unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a) (2015).  These additional records focus on the Veteran's petition to reopen her claim seeking service connection for a low back disability, which is currently not on appeal before the Board, and therefore not relevant to the issues on appeal.  Therefore, there is no prejudice to the Veteran in the Board rendering the decision below.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of TBI have been productive of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment, a level of impairment of 2 for her memory, attention, concentration and executive function facet of cognitive impairment; at no time during the pendency of the appeal has any facet of the Veteran's residuals of TBI consisting of cognitive impairment been rated (or ratable) as a "3" or as a "total" in one or more facets.  

3.  Residuals of the Veteran's in-service TBI include occasional dizziness.

4.  Throughout the appeal, the Veteran's simple phobia has been productive of no more than sleep impairment, fatigue, anxiety while driving, depression, avoidant behavior, depression, occupational impairment, and difficulty in establishing and maintaining effective social relationships, all of which has resulted in social impairment with reduced reliability and productivity; these manifestations overall are indicative of moderate, but not serious, impairment in occupational and social functioning.  

5.  The Veteran's service-connected migraine headaches have resulted in characteristic prostrating attacks occurring on an average once a month over several months, but have not resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Throughout the appeal, the initial schedular criteria for a rating of 40 percent, but no higher, for residuals of TBI have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2015).

2.  The criteria for a 10 percent disability rating, but no higher, have been met for the Veteran's dizziness as a residual of her TBI for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.7, 4.10, 4.21, 4.87 Diagnostic Code 6204, 4.124a, Diagnostic Code 8045 (2015).  

3.  The criteria for a disability rating of 50 percent, but no higher, for simple phobia have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9403 (2015).

4.  The criteria for a disability rating of 30 percent, but no higher, for headaches have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2006, February 2008, and April 2009.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's relevant identified service, VA, and private treatment records have been obtained.  Also, the Veteran was provided VA examinations in connection to her claim seeking a higher rating for her service-connected migraine headaches in February 2008, April 2009, and November 2015.  In addition, she was provided examinations in connection to her service-connected phobia in July 2008, May 2009, and May 2014, and as for her service-connected residuals of TBI, the Veteran was afforded VA examination in connection to this claim in April 2009, May 2009, and June 2013.  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, interviews of the Veteran which included detailed discussions of her medical history, and the examinations fully addressed the specified rating criteria that are relevant to rating the disabilities on appeal.  Furthermore, pursuant to the April 2013 Board remand, the Veteran was provided VA examinations in June 2013, May 2014, and November 2015 that adequately answered the Board's questions, involved a review of the claims file, and, along with the other evidence of record, provided sufficient medical evidence to decide the appeal.  Accordingly, the requirements of the April 2013 Remand was ultimately accomplished by way of these examination reports.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  General Disabilty Ratings Determinations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  


III.  Factual History

The Veteran contends that she is entitled to higher disability ratings for her migraine headaches, residuals of TBI, and simple phobia.  Specifically, the Veteran maintains that these disabilities are more severe than reflected by their current disability ratings.  

An overview of the Veteran's medical history reflects that he has been seen on a regular basis for complaints of frequent headaches throughout the years.  During these treatment visits, the neurological evaluations were negative for any abnormalities, to include any sensory or motor deficits.  The Veteran was afforded a VA examination in connection to a headache disability in September 2006, at which time, she provided her medical history and explained that she had been involved in several automobile accidents in service in 1985 and 1986.  

Specifically, the Veteran explained that she was hit by a car as a pedestrian in 1985 and was hospitalized for a brief period before returning to her military duties.  The second incident involved a motor vehicle accident (MVA) which left her with ongoing headaches that continued and became more frequent following her discharge from service.  According to the Veteran, the results of a CAT scan of the head revealed an enlargement of the pituitary gland but no broken bones or hemorrhage.  The Veteran stated that her headaches had worsened in the last year, and described these headaches as bifrontal and throbbing in nature, adding that they can last anywhere between two hours to several hours in length, and are alleviated by taking Motrin or Ibuprofen.  She further noted that her headaches are associated with nausea (but no vomiting), photophobia and phonophobia.  

Upon conducting a neurological evaluation of the Veteran, the examiner noted that the Veteran was alert, oriented times three, and cooperative.  Results of the funduscopic examination were benign, motor strength was 5/5, and deep tendon reflexes were 2+ and symmetrical throughout the upper and lower extremities.  The Veteran's gait was also shown to be normal, and sensation was intact to all modalities.  Based on his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with chronic migraine headaches.  

At the October 2007 VA treatment visit, the Veteran described her headaches as bitemporal, throbbing, and occurring two to three times weekly, and lasting two to twelve hours in length.  During this treatment visit, the Veteran also displayed symptoms of an adjustment disorder - particularly when it came to driving on highways status/post her in-service MVA.  She stated that she has tried driving on highways and suffered anxiety attacks with dyspnea.  She reported to feel frustrated by her husband's lack of patience with her driving phobia, but stated that she did not wish to take medication or see a psychiatrist for these symptoms.  After evaluating the Veteran, the treatment provider diagnosed her with an adjustment disorder, and noted that they did discuss behavior modification strategies.  

In a statement dated in December 2007, the Veteran indicated that she had to leave her last job due to the fact that she had a difficult time focusing on one thing at a time.  She further wrote that she was currently working with the "Workforce" and having the same problem but it was getting worse.  According to the Veteran, she experienced a great deal of anxiety because she believed she could be fired at any time for her work performance and her inability to obtain and maintain gainful employment.  

At the February 2008 VA neurological examination, the Veteran provided her military and medical history once more, and reported ongoing headaches since her in-service MVA in 1986.  She noted that the headaches were mostly bifrontal in location, and described them as bitemporal, and throbbing in nature.  On a scale from one to ten, (with one being the least level of pain and ten being the highest), the Veteran rated the pain and intensity somewhere from a 5-7.  According to the Veteran, her headaches persisted anywhere between one to two hours in length and were partially relieved by taking Naproxen and cyclobenzaprine.  She reported to experience headaches two to three times a week, as well as a chronic dull throbbing type pressure sensation on a daily basis.  She denied any associated symptoms of nausea or vomiting but did report some photophobia and phonophobia.  The neurological evaluation of the Veteran was negative for any abnormalities, and based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having chronic migraine headaches that are moderately severe and moderately recurrent at times.  According to the examiner, whenever the Veteran gets recurrent migraine headaches, she rests in a quiet dark room and takes medication to help alleviate these symptoms.  The examiner noted that the Veteran's headaches are not severe or prostrating in nature.  

At the July 2008 VA psychiatric examination, the Veteran provided her medical and military history, and reported the onset of sleeping problems soon after her first in-service MVA, commenting that she often wakes up sweating.  With regard to the second incident, the Veteran explained that she was in her car off base when she was hit by a truck that left the scene of the accident.  According to the Veteran, as a result of this accident, whenever she was assigned to "duty driving" (bringing her commander or others to the airport and/or other places), she would "tense up" while driving.  The Veteran stated that she avoided duty driving whenever possible and took alternative routes to avoid multilane driving.  The Veteran stated that she had not been treated by any mental health professional for these symptoms, but commented that her physician, Dr. A., prescribed her with an anxiety medication to take whenever she drove.  

The Veteran reported that she experiences nightmares that cause her to awaken at night, as well as night sweats up to three to four times a week.  She also reported to experience concentration problems and drowsiness as a result of her impaired sleep the friction in her marriage.  The Veteran described her mood as generally satisfactory with occasional depression, and denied any suicidal thoughts or attempts.  She did report occasional panic attacks when driving, and commented that she thinks about the accident from time to time throughout the week.  With respect to her occupational history, it was noted that the Veteran had worked as a claims investigator but quit this position due to the overwhelming nature of the job, and the increasing level of stress involved.  She also reported some forgetfulness as well as occasional memory problems while on the job, and commented that the job contributed to some of her sleeping problems.  According to the Veteran, she worked as a teacher in West New York for approximately five months but was let go due to her impaired performance.  She added that since July 2007, she had been working for state department helping people find jobs.  

With respect to her social relationships, the Veteran reported that she had been married for two years, and described her relationship with her husband as generally satisfactory and compatible.  She stated that while they communicate well with one another, her husband had become increasingly impatient with her as of late due to her driving phobias, which contributed a certain level stress to their marriage.  The Veteran stated that her avoidant behavior when it came to driving, especially on highways, left her husband feeling burdened and frustrated at times.  She further added that their relationship had become less close and the sexual intimacy had decreased as a result of this.  The Veteran also commented that while she used to have friends with whom she had been social with at one point, she now found herself spending less time with them, and attributed this lack of social contact to the stress she had been experiencing as a result of her nightmares, sleeping problems, and the frequent stress while driving.  The Veteran continued to maintain her activities of daily living adequately and described her relationship with her mother as good, adding that she had some contact with her sister whom she claimed was otherwise occupied with her own family, as well as occasional phone contact with her two brothers who lived out of state.  According to the Veteran, although she had been active in the community in the past, she was less so currently.  She denied any suicidal or homicidal behavior as well as any problems with the law.  

Upon conducting a mental status evaluation of the Veteran, the VA examiner observed no unusual behaviors, and described the Veteran's attitude as cooperative, her mood as mildly depressed and her affect as appropriate to her mood.  She (the examiner) noted that the Veteran's speech was of normal rate, pressure and volume, and observed no signs of hallucinations, delusions, or other psychotic symptoms.  The examiner also described the Veteran's thought processes as organized, rational and relevant, and detected no suicidal or homicidal ideation.  The Veteran was oriented to person, place and time, and her concentration and memory were deemed intact.  In addition, the Veteran's insight and judgment were described as "generally good" and her frustration tolerance was lower than average due to reduced sleep and some irritability.  

According to the examiner, although the Veteran's accidents did not result in any broken bones or extended hospitalizations, they did result in her developing nightmares, sleep impairment, and some increased anxiety.  The examiner also noted that although the Veteran had resumed driving after not having driven for five years, she now proceeded to drive with a great deal of anxiety, and avoided multi-lane driving.  According to the Veteran, this issue had resulted in some marital conflict with her husband who frequently pressured her to drive more - something she was resistant to doing.  The Veteran reported occasional panic attacks related to driving, and although her work functioning been steady over the years, she reported to have lost jobs due to concentration and performance problems.  The Veteran attributed her concentration and performance problems, in part, to her deprived sleep, as well as the overwhelming nature of some of these jobs.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having simple phobia (driving), secondary to two MVAs in the military.  The Veteran was also assigned a GAF score of 60 and deemed capable of maintaining employment.  

The Veteran's TBI residuals, to include her physical, emotional, and cognitive impairment, were evaluated several times throughout her appeal.  She was afforded a VA examination in connection to her TBI claim in April 2009, at which time, she provided her medical and military history and reported a history of migraine headaches following her TBI which occurred when she was struck by a car while on base.  The Veteran reported that she was unconscious for less than two minutes following this incident, and released from the hospital within a few hours.  She asserted that she experienced headaches ever since this injury and described these headaches as "daily, migraine type, last[ing] three to four hours [in length], prostrating in nature."  The Veteran also stated that her headaches had progressively worsened since their onset and medication helped alleviate these symptoms.  The Veteran reported a history of mild memory loss as a result of her in-service injury, to include increasing problems remembering numbers and addresses.  In addition to her headaches, the Veteran also reported a history of dizziness or vertigo, which occurred once or twice a week, lasted a few minutes in duration, and resulted in symptoms of lightheadedness.  The Veteran also reported to experience right hip pain two or three times a week that radiates throughout her thigh, lasts for a few hours in length, and occurs at night.  The Veteran reported to have multiple awakenings at night and noted that she falls back asleep after these awakenings.  In addition to mild memory impairment, the Veteran also reported to experience bouts of tinnitus in both ears that lasts three to four minutes in duration.  The Veteran also reported to experience hypersensitivity to light/sound during her headaches.  

On physical examination, the Veteran's reflexes were shown to be 2+ in the biceps and brachioradialis, as well as during knee jerk and ankle jerk bilaterally.  Her reflexes were also shown to be 2+ in the left tricep and the left finger jerk.  Results of the sensory examination for vibration, pain, position sense, and light touch were shown to be normal in the upper and lower extremities bilaterally, with no evidence of dysesthesias.  Results of the Veteran's motor examination revealed normal muscle tone, and were negative for signs of muscle atrophy.  In addition, the Veteran's motor strength was shown to be 5/5 in the elbows, wrists, fingers, knees, hips, ankles and toes bilaterally.  The examiner observed no other abnormalities, to include any physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, cranial nerve dysfunction, vision problems, cognitive impairment, psychiatric manifestations, or any other abnormalities on examination of the Veteran.  

With respect to the facets of cognitive impairment and other residuals of TBI not otherwise described, the Veteran complained of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions.  In addition, the Veteran's judgment was described as normal, her social interaction was routinely appropriate, and she was always oriented to person, place, time and situation.  Also, the Veteran's motor activity and visual spatial orientation was described as normal.  With respect to the subjective symptoms facet, it was noted that the Veteran had three or more subjective symptoms that interfered with her work, to include intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  The Veteran did exhibit one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  The examiner further noted that the Veteran was able to communicate by, and comprehend, spoken and written language (expressive communication).  In addition, the Veteran's consciousness was described as normal.  

The Veteran subsequently underwent a mini-mental state examination (MMSE), the results of which reflected a score of 30.  The Veteran noted that she was currently employed, and had lost less than one week from work during the last twelve-month period.  The VA examiner diagnosed the Veteran with having migraine headaches, and determined that said headaches were secondary to her head trauma.  According to the examiner, the Veteran's head trauma had a significant effect on her occupational activities, and specifically, resulted in increased absenteeism.  The examiner further diagnosed the Veteran with mild memory loss, and determined that this memory loss had no significant effect on her usual occupation or daily activities.  

The Veteran was afforded another mental/TBI examination in May 2009, at which time, she provided her military and medical history, and noted that she had been married for the past two and a-half years and did not have any children.  She denied a history of psychological or psychiatric treatment, but did indicate that she had been reading a variety of self-help books in an attempt to improve her symptoms, as well as problems she had been experiencing in her marriage.  According to the examiner, the Veteran exhibited symptoms that related to both her phobia as well as her TBI.  As a result of her in-service MVA, the Veteran did not feel safe when driving, and engaged in avoidant behavior while doing so.  The examiner noted that the Veteran only drove in two lanes of traffic or less, and although she drove independently, she tends to avoid driving in congested areas as well as three-lane traffic.  

With regard to her TBI symptoms, the Veteran reported to experience frequent headaches, ongoing sleep impairment, and extreme fatigue.  She also reported mild memory impairment, which resulted in forgotten appointments, and forgotten recent events.  The Veteran also complained of mild deficiencies in both her attention and concentration level, adding that she uses certain devices to help assist her memory.  Based on his review of the claims file, as well as his understanding of the Veteran's medical history, the examiner determined that the Veteran's TBI residuals, as well as her symptoms of driving phobia were directly and causally related to her in-service MVA that occurred during active duty.  

Upon conducting a mental status evaluation of the Veteran, the examiner noted that she was dressed and groomed appropriately, and described her attitude as cooperative and her motor activity as calm.  The Veteran's mood was properly euthymic, and her affect was appropriate to content of material discussed.  In addition, the Veteran's speech was normal, and she did not exhibit signs of perceptual impairment or thought disorder.  The Veteran's thought content was appropriate to the interview, and she denied both suicidal and homicidal ideation.  She was also oriented to person, place and time, and while her memory and concentration was deemed intact for the interview, the Veteran did report lapses in memory and concentration - especially when it came to her short-term memory during her daily activities.  The examiner noted that the Veteran used her beeper, as well as pneumonics and global positioning devices to help remind her of where she was going and how to get there.  Her abstract reasoning, judgment and impulse control were shown to be intact, and her insight was found to be questionable.  

The Veteran reported ongoing symptoms of driving phobia, TBI, as well as a strained relationship with her husband.  With respect to her interpersonal relationships, the Veteran stated that she and her husband had frequent conflicts that appeared to be related to her psychiatric problems.  According to the Veteran, her husband attributes her symptoms to laziness, and becomes angry whenever she refrains from driving or becomes forgetful - factors which serve as an added strain on their current relationship.  The Veteran added that she is estranged from her siblings and mother and has no contact with any of her surviving family members.  With regard to her ongoing social history, the Veteran stated that her primary hobby and primary recreational interest consisted of playing with her dog.  She also added that she enjoyed camping.  The Veteran stated that she used to travel a great deal, but had not travelled as much since getting married.  She did note that she goes out to dinner with her husband on a frequent basis.  

Based on his discussion with, as well as his evaluation of, the Veteran, the examiner determined that the Veteran exhibited two separate and discrete diagnoses.  With regard to her in-service MVAs and her driving phobia, the examiner noted that the Veteran continued to experience the specific phobias as documented during the July 2008 VA examination.  With regard to the Veteran's neuropsychiatric symptoms, when applying the TBI protocol, the examiner noted that the Veteran continued to experience some symptoms of headaches, sleep disturbance, fatigue, and memory impairment with difficulty concentrating.  The examiner also observed that the Veteran exhibited mild memory deficiency, to include difficulty remembering names, events, and details - factors which had a mild impact on her memory, attention, concentration and executive functioning.  

The examiner described the Veteran's judgment as normal, and her social interaction as routinely appropriate.  The examiner also noted that the Veteran was always oriented to person, place, time and situation, and described her motor activity as normal.  It was noted that the Veteran's visual spatial orientation could become mildly impaired, and she frequently got lost in unfamiliar surroundings, and experienced some degree of difficulty finding her way around in familiar surroundings.  According to the examiner, although the Veteran uses a GPS device for assistance she still exhibits moderate impairment.  The subjective symptoms that mildly interfered with the Veteran's work and socialization include headaches, sleep problems, fatigue and occasional dizziness.  According to the examiner, the Veteran did not exhibit any neurobehavioral effects that could impact her social or occupational functioning, and her communication skills were unimpaired.  The Veteran is able to write and speak, and comprehend written and spoken language without any noticeable impairment and her level of consciousness was described as normal.  According to the examiner, the Veteran appeared to exhibit significant symptoms of headaches with marked fatigue, and some degree of a sleep disorder as a result of her head trauma.  The examiner concluded that the Veteran exhibited a cognitive disorder not otherwise specified (NOS) which appeared at least as likely as not related to her motor vehicle accident in the military.  

Based on her review of the Veteran's claims file, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a specific phobia secondary to driving as a result of her in-service MVA, as well as a GAF score of 60.  The examiner noted that the Veteran had shown some improvement and does drive independently, but still avoided congested areas, or anywhere there might be more than two lanes of traffic.  The examiner also diagnosed the Veteran with having a cognitive disorder NOS, with an associated GAF of 54.  The examiner noted that her TBI residuals were marked by her headaches, her memory and concentration deficits and her frequent fatigue.  According to the examiner, the Veteran's cognitive deficit result in occupational and social impairment with occasional decreases in work efficiency as well as occasional opportunity in which she is unable to socialize as a direct consequence of her related driving phobia, as well as the attention and concentration deficits, headaches and fatigue associated with her TBI.  

Subsequent VA treatment records issued from the New York VAMC and dated from May 2009 through July 2009 reflect the Veteran's complaints of ongoing daily headaches.  A June 2009 neurosurgery outpatient report reflected that a magnetic resonance imaging (MRI) of the brain revealed a 1.6 centimeter pituitary macroadenoma.  Although the tumor did not compress her optic apparatus, the Veteran described months to years' worth of visual deteriorating and an overall worsening 'blurry vision."  According to the Veteran, her headaches are much worse in the morning, improve slightly throughout the day, and require medication that only poorly alleviate her symptoms.  The treatment provider noted that the Veteran's MRI results were significant for a Chiari malformation.  The Veteran was assessed with "chronic headaches, non-functioning pituitary macroadenoma, no compression of the optic apparatus, but worsening vision over several months to years, chronic headaches worse in morning" and questionable Chiari malformation.  

VA treatment records issued from the East Orange VA New Jersey Healthcare system (HCS), and dated from October 2009 to October 2010, reflect that the Veteran was seen on a regular basis for treatment of her psychiatric symptoms.  During these treatment sessions, the Veteran provided her military history, and described the unwanted sexual attention and harassment she endured by her supervisors in the military.  During a September 2010 VA treatment visit, the Veteran reported symptoms of anxiety, and feeling as though she was choking and had knots in her stomach.  She also reported to experience anxiety as a result of her relationship with her husband, noting that he had been the source of her stress lately.  Based on her discussion with, as well as her evaluation of the Veteran, the staff psychiatrist diagnosed the Veteran with chronic PTSD secondary to military sexual trauma.  

At the June 2013 VA examination, the Veteran provided her military and medical history, and described the injuries and complications she endured after being struck by a car while walking around the base.  Although she could not recall the entire incident, she did remember losing consciousness and being taken to the hospital.  She was observed for a few hours and later discharged, at which time she went to her mother's house for a few days, and subsequently returned to work several days later.  At present, the Veteran reported to experience and wake up with migraines three times a week.  According to the Veteran, she receives treatment for her migraines at the Manhattan VA, yet she does not take any medication for the headaches.  She currently works full time and contends that her headaches interfere with her daily enjoyment of life.  The examiner noted that the Veteran's treatment plan did not include taking continuous medication for the diagnosed condition.  

Upon evaluating facets of TBI-related cognitive impairment and subjective symptoms of TBI, the examiner observed a complaint of mild impairment of memory, attention, concentration, or executive functions, but without objective evidence on testing.  Specifically, the Veteran complaints involved short-term memory problems per her descriptions.  The Veteran's level of judgment was shown to be normal, and her social interaction was characterized as routinely appropriate.  According to the examiner, the Veteran was always oriented to person, place, time and situation, and her motor activity was shown to be normal.  With respect to her visual spatial orientation, the examiner described the Veteran's vision as normal, and added that she wore glasses.  According to the examiner, the Veteran's subjective symptoms did not interfere with her work; instrumental activities of daily living; or work, family or other close relationships.  However, the Veteran did complain of her headaches, and claimed that said headaches interfered with her activities.  She also commented that any medication she received for her headaches in the past made her drowsy and prevented her from fulfilling her daily activities at the level she wishes to conduct them.  The examiner observed no neurobehavioral effects resulting from the Veteran's TBI, and noted that she is able to communicate by, and comprehend spoken and written language.  The examiner also described the Veteran's level of consciousness as normal.  

When asked whether the Veteran had any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI, the examiner indicated that she did, but did note that the Veteran suffered from migraine headaches, and a mental disorder.  The Veteran also underwent an MRI of the brain, the impression of which revealed "midline to left pituitary macroadenoma" and "[n]o evidence of acute infarct, hemorrhage or midline shift."  When asked whether any of the Veteran's residual conditions attributable to a TBI impacted her ability to work, the examiner marked yes, and noted that the Veteran's headaches reportedly interfere with her daily life in terms of her life enjoyment. The Veteran also stated that her work is less efficient because her headaches affect her ability to concentrate.  According to the Veteran, the medications she uses to treat the chronic headaches have side effects that obviate their use.  

At the May 2014 VA psychiatric examination, the Veteran provided an updated account of her occupational history, noting that she had resigned from her prior job and was currently employed at the VA RO as a Veteran service representative.  The Veteran stated that she enjoyed her job, but despite being there for nearly two years, she still had difficulty organizing and remembering her tasks which resulted in two informal reprimands due to low productivity and focus.  Her supervisor informed her that if she did not improve in her ability to meet deadlines, she would be formally reprimanded.  She also reported to feel embarrassed and guilty about both her phobia and memory problems such that she tends to avoid contact with peers at work.  Lastly, she reported that she is unable to drive to work due to her anxiety, but in her current job, she can take the bus, which she tolerates by sitting in the front near the driver.  With regard to her current symptoms, the examiner marked that the Veteran exhibited a depressed mood, anxiety, and mild memory loss, to include forgetting names, directions or recent events.  The examiner described the Veteran as pleasant and cooperative, and noted that her affect was congruent with her mood but somewhat restricted.  The examiner also noted that the Veteran's speech was productive and of normal rate, rhythm and tone, and her thinking was goal-directed.  

According to the examiner, the Veteran endorsed the same symptoms she had endorsed in prior examinations.  When asked whether the Veteran had more than one mental disorder diagnosed, the examiner stated yes, and wrote that the Veteran had a driving phobia and a neurocognitive disorder due to her TBI.  With regard to her driving phobia, the examiner noted that the Veteran endorsed a marked fear of driving that made it so she could only drive a few times a month despite there being a greater need for it.  The examiner noted that when the Veteran did drive, she did so with very specific self-determined rules, which included following a well-known route with enough traffic so she could seek assistance in the event of an accident, but not so much traffic for it to become overwhelming.  The examiner noted that the Veteran also endorsed the following phobia criteria: 1) active avoidance of driving or enduring it with intense anxiety; 2) the fear of driving was out of proportion to the actual danger; 3) persistent anxiety and avoidance behavior; 4) anxiety and avoidant behavior are such that they cause clinically significant distress.  With respect to her cognitive disorder, the Veteran continued to exhibit mild problems with attention, concentration and memory, and moderate difficulty with organization.  The Veteran also continued to endorse regular headaches and lightheadedness.  According to the examiner, although the Veteran had a history of military sexual trauma and some progress notes indicated a prior diagnosis of PTSD, she did not endorse DSM-5 criteria for any other anxiety disorder, mood disorder, or psychotic spectrum disorder.  

The Veteran reported that she continued to have a conflicted relationship with her husband regarding both her avoidance of driving and her memory and organizational problems.  Specifically, the Veteran's husband did not believe or understand her fear level and he did not tolerate her avoidance well.  The Veteran also reported that she had had two informal reprimands in her current job due to low "productivity and poor focus."  She stated her supervisor told her that if she did not improve in her ability to meet deadlines, she would be formally reprimanded.  The Veteran also reported to feel embarrassed and guilty about both her phobia and memory problems such that she avoided contact with her peers at work, and she pretended to her husband that she uses her various planners although in reality, they are empty.  In sum, and with her concurrence upon specific query, there has been no change in Veteran's symptoms or functioning since her last examination.  

According to the examiner, the Veteran's neurocognitive disorder and driving phobia resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  When asked whether it was possible to differentiate what portion of the indicated occupational and social impairment was caused by each disorder, the examiner marked that it was not.  According to the examiner, at this time, the Veteran reported very similar functioning impact of both anxiety and cognitive symptoms such that the examiner would have to resort to speculation to differentiate the two.  

At the November 2015 VA examination, the Veteran provided her military and medical history, and noted that she began having the onset of headaches several days after her in-service MVA.  The Veteran stated that during the last three or four years, her headaches were predominantly located in the left frontal and bifrontal region.  She described her headaches as throbbing in nature, lasting 45 minutes to four hours in duration, occurring five days a week, and improving with sleep.  She denied experiencing any "prodome, sequelae or complications" and stated that she was not taking any medication for her headaches.  The examiner noted that the Veteran's treatment plan did not include taking medication for the diagnosed condition.  The Veteran reported to experience pulsating or throbbing head pain on both sides of the head, which worsened with physical activity.  The examiner also noted that the Veteran experienced non-headache symptoms associated with headaches, to include sensitivity to light and sound.  She noted that the head pain can last less than one day, and is located in both sides of the head.  When asked whether the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain, the examiner responded that she did not, and further concluded that the Veteran did not experience any prostrating attacks of headaches, and her headaches did not require any rest periods during the day.  


IV.  Analysis

      A. Residuals of a TBI

The Veteran contends that her residuals of a TBI disability warrant a higher rating throughout the appeal period due to the severity of her cognitive impairment.  As noted above, her appeal arises from the July 2009 rating decision wherein the RO granted service connection for residuals of TBI, and evaluated it as 10 percent disabling, effective from March 31, 2009 (the date she filed her claim).  In the September 2009 statement, the Veteran submitted a NOD with the 10 percent rating assigned for the TBI residuals.  

Effective October 23, 2008, VA amended the criteria for rating residuals of TBIs, or more specifically, neurological and convulsive disorders, including under Diagnostic Code 8045. 73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  Here, the Veteran filed her claim for an increased rating in March 2009. Accordingly, the current rating criteria for TBI are applicable.  

Presently, Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

The Board finds that in this case, the clinical evidence throughout the entire duration of the appeal more closely approximates the level of impairment contemplated by a 40 percent rating.  As will be explained below, the Board finds that the Veteran's disability has been manifested by level 2 impairment by the facet of memory, attention, concentration, and executive functions under the Cognitive Impairment Table.  

First, with regard to physical dysfunction, the Board notes that he Veteran has already been assigned a separate compensable rating for his migraine headaches that is associated with TBI.  See February 1997 rating decision.  This claim is currently before the Board on appeal, and the merits of this claim will be discussed in a separate subsection below.  The Veteran has also been assigned the highest schedular disalt rating available for her tinnitus.  See September 2015 rating decision.  

With regard to emotional/behavior dysfunction resulting from TBI, the Board notes that this area of dysfunction is to be rated under the same schedule for mental disorders, but when there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  The Veteran is currently diagnosed with (and service-connected for) specific phobia that is situational to driving.  The Veteran is also diagnosed with neurocognitive disorder due to TBI.  At the May 2014 VA psychiatric examination, the VA examiner clearly differentiated between the symptoms associated with the Veteran's driving phobia and the symptoms associated with her neurocognitive disorder.  The Board notes that VA treatment records dated October 2009 through July 2012 reflect diagnoses of depression and anxiety disorder NOS.  However, the most current VA psychiatric examination in May 2014 only reflected diagnoses of specific phobia secondary to driving as a result of the Veteran's in-service MVAs, and a cognitive disorder NOS.  The examiner found that the Veteran did not endorse DSM-5 criteria for any other anxiety disorder, mood disorder, or psychotic spectrum disorder.  See May 2014 VA psychiatric examination; Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  Furthermore, the Board notes that the assessments of depression and anxiety disorder have always been attributed to factors stemming from the Veteran's childhood, and her reported military sexual trauma, not to her TBI.  The merits of the Veteran's claim seeking a higher rating for her driving phobia will be discussed in a separate decision below.  As a result, the Board shall restrict its discussion and analysis of the Veteran's residuals of TBI to the Veteran's cognitive dysfunction.  

A rating in excess of 10 percent would require a "total" evaluation to be assigned for one or more facets or a "2" to be assigned as the highest level of facet.  The Board finds that specifically, for the memory, attention, concentration and executive function facet, level 2 impairment is appropriate.  The medical evidence throughout the Veteran's claim reflects her complaints of, and objective findings of mild impairment in memory, attention, concentration or executive functions resulting in mild functional impairment.  

Indeed, at the July 2008 VA examination, the Veteran reported some forgetfulness as well as occasional memory problems.  During the April 2009 VA neurological examination, the Veteran described a history of mild memory loss and noted that she had experienced increasing problems remembering numbers and addresses since her head injury.  Upon evaluating the Veteran's cognitive impairment and other residuals, the examiner took into account the Veteran's complaints of mild loss of memory, attention, concentration, and executive function, and described the Veteran's memory impairment as mild.  

At the May 2009 VA examination, the Veteran reported lapses in memory and concentration, especially with regard to her short-term memory during her daily activities.  During the evaluation, the examiner observed that the Veteran's beeper went off at times, as she had set it as a reminder for her current VA examination.  The Veteran also stated that she uses pneumonics, global positioning devices and notes to help remind her of where she is going and/or how to get there.  The VA examiner observed that the Veteran exhibited mild memory deficiency, reflected by the difficulties she faced remembering names, events and details.  

At the June 2013 VA TBI examination, neuropsychological testing reflected the Veteran's complaints of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  During the May 2014 VA psychiatric examination, when evaluating the Veteran's neurocognitive disorder due to TBI, the examiner observed that the Veteran continued to exhibit mild problems with attention, concentration and memory, as well as moderate difficulty with organization.  Specifically, the examiner noted that the Veteran had a difficult time learning new tasks at her occupation such that she had an abundance of 'sticky notes' that she still could not track well.  In addition, the Veteran carried several day planners that were empty, and used a small bag to carry documents that were unorganized and many of which she acknowledged to be outdated.  

Although the June 2013 VA examiner did not mark there to be objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment, in light of the May 2009 and May 2014 medical findings, as well as observations made by the remaining VA examiners which addressed the Veteran's impaired memory, and the lengths with which she went to help alleviate, and combat her impaired memory, attention span and ability to concentrate, as well as the Veteran's credible assertions, the Board resolves reasonable doubt in favor of the Veteran in finding that the Veteran's facet of memory, attention, concentration, and executive functioning has been manifested by impairment consistent with level 2 impairment.  

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI as determined on examination.  A higher rating is not warranted unless a higher level of severity for a facet is established on examination.  In this particular case, the next higher rating of 70 percent disability rating would be assigned if 3 was the next highest level of evaluation for any facet.  As such, the Board concludes that a rating in excess of 40 percent is not warranted.  

As discussed above, the May 2009 and May 2014 VA examiners observed that the Veteran exhibited mild memory deficiency as reflected by the difficulty she faced remembering names, events and details, which did have an impact on memory, attention, concentration and executive functioning to a mild degree.  In this regard, the VA treatment records and VA examination reports reflect that the Veteran met the criteria for no higher than level 2 for any facet according to the Cognitive Impairment Table.  Indeed, the highest level of impairment indicated by the April 2009 VA examiner's findings correlate to no more than level 1 impairment for the facets of memory, attention, concentration, and executive functions as well as the facet of subjective symptoms; and level 0 impairment for the facets of judgment, social interaction, orientation, motor activity, neurobehavioral effects; visual spatial orientation; and communication..  The highest level of impairment reflected by the May 2009 VA examiner's findings equate to no more than level 2 impairment for the facet of memory, attention, concentration, executive functions; level 1 impairment for the facet of visual impairment and subjective symptoms, and level 0 impairment for the facets of judgment, social interaction, orientation, motor activity, neurobehavioral effects, and communication.  

Finally, the June 2013 VA examiner's findings correlate to no more than level 1 impairment for the facet of memory, attention, concentration, executive functions; level 0 impairment for the facets of judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, and communication.  The May 2009 and May 2014 VA findings show the highest level of impairment of 2 for the facet of memory, attention, concentration, executive functioning.  As no VA examiner has opined that the Veteran met the criteria for a level of "3" for any of the facets according to the Cognitive Impairment Table, a rating in excess of 40 percent is not warranted at any time during the appeal.  Additionally, her VA treatment records and examination reports do not show symptoms tantamount to a level 3 (moderate or moderately severe) or total evaluation for any of the facets.  Although the May 2014 VA examiner observed that the Veteran continued to exhibit moderate difficulty with organization, there is nothing in the evidence to show that this resulted in moderate functional impairment.  

As there is no remaining facet assigned a level of impairment of "2" or higher, a disability due the Veteran's residuals of TBI not otherwise compensated for do not approximate a rating higher than 40 percent.  Thus, for the period on appeal, the Board finds that no more than a 40 percent rating is warranted for the Veteran's service-connected residuals of TBI, by direct application of Diagnostic Code 8045.  

The Board now turns to application of the rating schedule to the residuals of the Veteran's in-service TBI for which individual ratings are warranted under other diagnostic codes.  There is no evidence of hearing loss as residual of the in-service TBI.  An evaluation under the criteria for evaluating Meniere's disease found at 38 C.F.R. § 4.87, Diagnostic Code 6205 is therefore inappropriate.  However, 38 C.F.R. § 4.87, Diagnostic Code 6204, for peripheral vestibular disorders, is an appropriate diagnostic code for assigning a rating for the dizziness with balance problems residual of his in-service TBI.  

Under Diagnostic Code 6204, dizziness and occasional staggering is assigned a 30 percent rating while only occasional dizziness is assigned a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6204.  The Board has considered the note under Diagnostic Code 6204 that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under that code.  That note precedes the October 2008 revision of Diagnostic Code 8045. Additionally, a note under the criteria for rating Meniere's disease directs the rater to either evaluate Meniere's disease under Diagnostic Code 6205 or separately as dizziness under Diagnostic Code 6204, and hearing loss, and tinnitus, whichever method results in an overall higher rating.  Given the direction in that revised Diagnostic Code 8045 to evaluate physical dysfunction residual of TBI under an appropriate diagnostic code, and the specific listing of tinnitus and balance problems in that direction, the Board concludes that, notwithstanding the note under Diagnostic Code 6204, that is an appropriate diagnostic code to evaluate the Veteran's dizziness and associated balance problems.  Based on the reports of occasional dizziness or vertigo, which occurs once or twice a week, lasts a few minutes in duration, and results in symptoms of lightheadedness, as reflected in the April 2009 VA examination report, as well as the Veteran's reported symptoms of dizziness during a March 2011 VA treatment visit, the Board finds that this residual of her in-service TBI approximates the criteria for a separate 10 percent rating under Diagnostic Code 6204.  

There is no competent evidence of record that the Veteran's TBI causes motor and sensory dysfunction; hearing loss; loss of sense of smell and taste; gait problems; speech or other communication difficulties; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; or endocrine dysfunctions.  Although the Veteran has complained of hearing loss, and filed an earlier claim for this disability (that was denied in the September 2015 rating decision), she does not have a hearing disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2015).  Also, although the Veteran reported deteriorating vision, the objective medical findings have always been negative for any abnormalities or problems concerning the Veteran's vision.  Although the June 2013 VA examiner observed that the Veteran normally wears glasses, any visual impairment has not been associated with the Veteran's service-connected TBI residuals.  The Board also acknowledges the Veteran's complaints of fatigue, but finds there to be no diagnosis of chronic fatigue syndrome.  The criteria for a diagnosis of chronic fatigue syndrome are specific and include the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce symptoms similar to chronic fatigue syndrome.  See 38 C.F.R. § 4.88a (2015).  Also, the Veteran's fatigue is considered a residual of her service-connected psychiatric disorder, and is being compensated as part of the symptoms attributed to this disorder.  Therefore, any separate compensation for this same impairment as a residual of the TBI would constitute pyramiding under 38 C.F.R. § 4.14 (2015).  

The Board has not ignored the direction under Diagnostic Code 8045 to consider whether special monthly compensation (SMC) is warranted.  The treatment records and examination reports relevant to the current claim and appeal show that the Veteran is not in need of regular aid and attendance of another person, and is not housebound.  Evidence in this regard is found in the report of the May 2009 VA examinations with regard to her phobia disorder.  That report documents that the Veteran enjoys spending time with her dog, going camping, and dinners out with her husband, and that she maintains full independence doing the laundry, the cooking and most of the household chores.  


      B.  Simple Phobia

The Veteran contends that her service-connected simple phobia is more disabling than reflected by the initial 30 percent disability rating assigned pursuant to Diagnostic Code 9403, and effective December 12, 2007.  See August 2008 Rating Decision.  

Turning to the rating criteria, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116

An evaluation of 10 percent is warranted for simple phobia with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

An evaluation of 30 percent is warranted for simple phobia with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

An evaluation of 50 percent is warranted for simple phobia with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.  

A 70 percent evaluation is warranted for simple phobia with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for simple phobia with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

For purposes of considering the evidence in connection with the simple phobia claim, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Board notes that GAF scores are not included in the most recent American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected simple phobia, she has also been diagnosed with having posttraumatic stress disorder (PTSD), depression not otherwise specified (NOS) and anxiety disorder NOS.  However, service connection has not been established for these other psychiatric disorders.  

The VA treatment providers and VA examiners have differed when delineating between the symptoms arising from the Veteran's non-service connected psychiatric disorders versus symptoms arising from the service-connected phobia.  Indeed, the July 2008 VA examiner described the Veteran's mood as depressed and noted that her affect was appropriate to her mood.  The Veteran also reported to experience nightmares, difficulty sleeping and increased anxiety following her in-service MVA, and noted to have severe anxiety when driving.  The VA examiner attributed the Veteran's symptoms to the Veteran's simple phobia.  However, subsequent VA treatment records appear to attribute these same symptoms to the Veteran's non-service psychiatric disorders.  

At the May 2014 VA examination, the VA examiner conducted a thorough psychiatric examination of the Veteran, and attributed the Veteran's avoidant behavior, depressed mood, and anxiety to her service-connected phobia.  She (the VA examiner) also attributed the Veteran's memory and concentration problems to her service-connected residuals of TBI.  In addition, the examiner acknowledged the Veteran's prior diagnoses of PTSD, anxiety disorder, and depression, but upon conducting a mental status evaluation of the Veteran, determined that she (the Veteran) currently did not endorse the DSM-5 criteria for any other anxiety disorder, mood disorder, or psychotic spectrum disorder.  

With regard to any previously diagnosed psychiatric disorders other than her service-connected phobia, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  In this case, upon conducting thorough mental evaluations of the Veteran, both the July 2008 and May 2014 VA examiners attributed the Veteran's psychiatric symptoms, and specifically her depressed mood, anxiety and impaired sleep, to her service-connected simple phobia.  Accordingly, the Board will consider the more recent psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected simple phobia unless clearly attributed to the other nonservice connected disorders.  

The Board finds that in this case, the evidence shows that the Veteran's phobia more closely approximates the level of occupational and social impairment contemplated by a 50 percent rating.  38 C.F.R. § 4.7.  Throughout the course of the appeal, the Veteran's phobia has been manifested by avoidant behavior and increasing anxiety related to her fear of driving, which has resulted in limited social opportunities and experiences, few to no friendships, and a strained relationship with her husband.  As reflected during her VA examinations, the Veteran's relationship with her husband is negatively impacted by her service-connected psychiatric disability.  She also reported to have a limited yet toxic relationship with her mother, and indicated that her mother had been verbally abusive towards her in the past and always came to her when she needed money.  

Indeed, upon review of the objective findings and subjective complaints of record, it is clear that the Veteran's phobia results in significant impairment of social functioning.  The more recent VA treatment records reflect an Axis IV assessment of lack of social network/conflicted relationship with husband at times/ and interpersonal difficulties with co-workers.  See April 2012 VA treatment report.  Also, as detailed, at the May 2014 VA examination, the examiner observed that the Veteran's fear of driving was so severe, that she could only drive a few times a month, and even then, only with specific self-determined rules.  The Veteran herself stated that she will only drive well-known routes that have enough traffic so to help in case of an accident, but not so much traffic as to be overwhelming.  According to the Veteran, she either actively avoids driving or endures it with intense anxiety.  When she does drive, it is usually only to a grocery or pet store, and to the VA if absolutely necessary.  She stated that she continued to have a conflicted relationship with her husband regarding her fear and avoidance of driving.  She described her anxiety and avoidant behavior as persistent in nature, and explained that these symptoms cause her significant distress and such embarrassment and guilt, that she avoids contact with her peers at work.  The May 2014 VA examiner determined that the Veteran's service-connected phobia disorder causes occupational and social impairment, but noted that the Veteran reported very similar functioning impact of both anxiety and cognitive symptoms, and as a result the VA examiner could not differentiate what portion of the indicated level of occupational and social impairment could be attributed to each diagnosis.  After considering the other evidence of record, the Board concludes that separate ratings are appropriate for her phobia and for the rating under Diagnostic Code 8045 for her cognitive impairment.  

Since 2010, the Veteran has periodically sought VA outpatient treatment for her psychiatric symptomatology, and her VA examiners and treatment providers have assigned GAF scores ranging from 45 to 60.  Indeed, a January 2010 VA treatment provider assigned the Veteran a GAF score of 45-50, which denotes serious symptoms, and during the April 2012 VA treatment visit, the Veteran was assessed with a GAF score of 51, which denotes moderate symptoms.  In light of the more recent GAF scores, VA treatment records and examination reports, as well as the Veteran's lay assertions, the Board finds that the Veteran's symptoms correspond more nearly to the rating criteria for occupational and social impairment indicative of the 50 percent disability rating 

In particular, the Board takes note of May 2014 VA examination report, wherein the Veteran described her limited driving routes, and the significant level of distress, embarrassment and guilt she experienced as a result of her service-connected phobia.  The examiner noted that the Veteran experienced a depressed mood, avoidant behavior, and anxiety as a result of her simple phobia, and these symptoms had caused a rift in her relationship with her husband, who based on the evidence of record, is the only person the Veteran interacts with on a daily basis.  The record reflects that her social opportunities are limited due to the symptoms stemming from her phobia of driving.  The record further reflects while the Veteran's relationship with her husband can fluctuate between good or bad, it is a strained one that has continued to deteriorate throughout the years.  The VA treatment records reflect the Veteran's statements describing the difficulties their marriage has faced as a result of her phobia.  This, coupled with the fact that the Veteran has a difficult time performing her occupational duties due to her anxiety, and the fact that she has few to no interpersonal relationships outside of those with her immediate family members, and given that the relationship with her immediate family can be toxic, is reflective of symptoms more nearly approximating the criteria for the 50 percent evaluation for PTSD. 

However, even though a higher initial rating is warranted, the evidence of record does not reflect symptomatology of simple phobia that would meet the criteria for a rating in excess of 50 percent.  In this case, the Veteran's phobia predominantly arises when she is driving or has to drive, and is primarily manifested by anxiety, avoidant behavior and a depressed mood.  Nevertheless, the VA outpatient records and examination reports do not reveal occupational and social impairment with deficiencies in most areas and her symptoms are of the representative ones listed in the criteria for a 70 percent or 100 percent rating and are not of like kind to those listed.   On interview, her judgment and abstract reasoning have been shown to be intact, and there have been no demonstrated obsessional rituals which interfere with her routine activities.  In addition, her speech has never been described as intermittently illogical, obscure, or irrelevant; there has been no demonstrated near-continuous panic or depression to a degree affecting her ability to function independently, appropriately and effectively; and there is no indication of impaired impulse control, or neglect of personal appearance and hygiene.  In consideration of the subjective and objective symptomatology of record, the Veteran's simple phobia is not indicative of occupational and social impairment rising to the level required for a 70 percent disability rating, or higher, under the rating criteria. 

While acknowledging that the Veteran's simple phobia fluctuates and worsens at times due to her increasing life stressors, consideration of the observations and examinations of the Veteran fully support a finding that the criteria for a rating in excess of the 50 percent disability rating are not met.  A disability rating depends on evaluations of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126 ; VAOPGCPREC 10-95 (1995).  Thus, the objective characteristics described do not meet the criteria for a 70 percent disability rating.  Moreover, it stands to reason that if a higher rating of 70 percent is not warranted, then neither is a higher rating of 100 percent warranted in this instance.  

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that throughout the Veteran's appeal, her service-connected psychiatric disability picture more nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9403 due to occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.7 (2015).  


      C.  Migraine Headache

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected migraine headaches have been evaluated under Diagnostic Code 8100, which provides that a 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  See 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2015).  The Veteran's migraine headaches disability, for which she was originally granted service connection by way of the February 1997 rating decision, was evaluated as 10 percent disabling, effective October 25, 1996.  In a December 2007 statement, the Veteran claimed her headaches had worsened, and sought a higher rating.  In the August 2008 rating decision, the AOJ continued the 10 percent disability rating assigned for the Veteran's migraine headaches.  The Veteran disagreed with this decision, and perfected a timely appeal of this decision in August 2010.  

Upon consideration of the evidence of record, the Board finds that the Veteran's service-connected headache disability has more nearly approximated the criteria for a 30 percent disability rating under Diagnostic Code 8100.  This is so because throughout the pendency of the appeal, the evidence demonstrates that the Veteran's headache disability has been tantamount to migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

At the outset, the Board notes that neither the rating criteria nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  In the instant case, the Veteran's reported symptoms have been relatively consistent during the pendency of her appeal, which symptoms include ongoing pain, nausea, photophobia, and phonophobia.  Indeed, at the February 2008 VA examination, the Veteran reported to experience migraine headaches 2-3 times a week, and she described her headaches as bitemporal and throbbing in nature, rating the pain level somewhere between a 5-7.  According to the Veteran, her headaches are partially relieved when taking Naproxen and cyclobenzaprine.  At the April VA examination, the Veteran described her headaches as "daily, migraine type, last[ing] three to four hours [in length], prostrating in nature."  The Veteran also stated that her headaches had progressively worsened since their onset and medication helped alleviate her symptoms.  The Veteran's VA treatment records reflect her ongoing complaints of daily headaches, and at the November 2015 VA examination, the Veteran explained that her headaches occurred five days a week, were throbbing in nature, lasted 45 minutes to four hours in duration, worsened with physical activity, and improved with sleep.  The Veteran further reported to experience sensitivity to light and sound as a result of her headaches.  The Board recognizes the Veteran's competent lay statements describing her symptoms and their effects on her daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

This symptomatology has been found to meet the criteria for migraine-type headaches.  Further, the evidence reflects the Veteran has experienced severe headaches more than once a month throughout the period on appeal.  Indeed, the Veteran has reported to experience ongoing and near-daily headaches that are only alleviated with sleep and medication.  This suggests to the Board that the Veteran would have experienced headaches even more frequently if she were not taking medication.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As Diagnostic Code 8100 does not contemplate the effects of medication in alleviating the frequency of the Veteran's headaches, the Board is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of the disability.  Id.  Although the objective medical evidence of record has not characterized the Veteran's headaches as "prostrating," in light of her associated symptomatology and the severe nature of her headaches, the Board concludes that the Veteran's headaches have been more aptly described by the criteria necessary for a 30 percent rating.  

The Board further does not find that a rating in excess of 30 percent is warranted for the Veteran's headaches at any point.  A higher rating of 50 percent presupposes that the headaches resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Simply, the evidence of record does not demonstrate a disability picture characterized by very frequent completely prolonged and prostrating attacks productive of severe economic inadaptability at any point during the appeal period.  Even taking into consideration the frequency of her headaches, the Veteran has remained gainfully employed on a full-time basis throughout the appeal period.  Although the April 2009 VA examiner noted that the Veteran's headaches had resulted in increased absenteeism, she did not quantify the number of absences, and there was nothing in the report tending to show that the increased absenteeism equates to severe economic inadaptability.  Indeed, the Veteran's report during the May 2014 VA examination was that she had been reprimanded informally a few times for her lack of productivity is a report leading to the conclusion that the effect of her headaches has not been one of resulting in severe economic inadaptability.  After evaluating the Veteran, and taking into consideration symptoms associated with her headaches, as well as the frequency and severity of these headaches, the November 2015 examiner determined that the Veteran's headache condition did not impact her ability to work.  

Thus, regardless of the severity of the Veteran's headaches, as no severe economic inadaptability has been shown, the Board does not find that the Veteran's migraine headache symptoms to be of such severity as to warrant a 50 percent rating.  Thus, the Board finds that the Veteran's headaches warrant a disability rating of no higher than the 30 percent assigned for the appeal period.  See 38 C.F.R. § 4.124a , Diagnostic Code 8100. 

Extraschedular Consideration  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

Also considered by the Board is whether there is a collective effect of the Veteran's service-connected disability that makes the disability picture of the ones on appeal a exceptional or unusual.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected neurocognitive disorder (her TBI residuals), psychiatric disorder, and headache disorder, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that residuals of TBI is manifested by memory impairment, and difficulty concentrating, paying attention, and maintaining organization.  With regard to symptoms that could be associated with her TBI, such as dizziness, mood problems, and headaches, those have been assigned ratings based on the specified criteria.  The Veteran was assigned a compensable disability rating for her peripheral vestibular disorder as it was manifested by occasional dizziness.  The Veteran also reported to experience headaches, which at one point he characterized as prostrating attacks, and which the evidence of record predominantly reflects to be characterized d by pulsating and throbbing head pain on a near weekly/daily basis, and associated with sensitivity to light and sound.  As noted, the Veteran primarily complains that her simple phobia is manifested by fear of driving, avoidant behavior when it came to driving, intense anxiety, nightmares, fatigue, and a depressed mood.  These symptoms and the type of resulting functional impairment described by her are contemplated in the rating criteria.  

In addition to the disabilities on appeal, service connection has been established for right and left knee disabilities and tinnitus.  However, the record does not show that there is a collective effect of her service connected disabilities resulting in an exceptional disability picture for those on appeal.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence of record does not reflect that the Veteran is unemployed, or that gainful employment is precluded, due to her service-connected disabilities.  Although the Veteran reported to have a difficult time fulfilling her occupational duties as a result of her service-connected TBI residuals, headaches, and phobia disorder, she has continued to maintain full-time employment throughout her appeal.  The Board acknowledges that the April 2009 VA examiner observed that the Veteran's migraine headaches had a significant effect on her occupational activities, and specifically resulted in increased absenteeism.  However, the Veteran indicated that she had lost less than one week of work during the last twelve-month period.  The Board finds that losing less than a week of work would not render the Veteran incapable of performing her occupational duties, and is not the equivalent of being rendered unable to obtain and maintain employment.  As such, the Board does not find that entitlement to TDIU has been reasonably raised by the record with regard to her increased rating claims, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

An initial disability rating of 40 percent, but no higher, for the service-connected residuals of TBI is granted for the entire duration of the appeal, subject to the laws and regulations governing the payment of monetary benefits.  

A 10 percent disability rating is granted for dizziness as a residual of the Veteran's TBI, for the entire duration of the appeal, subject to the laws and regulations governing the payment of monetary benefits.  

An initial disability rating of 50 percent, but no higher, for the service-connected simple phobia is granted for the entire duration of the appeal, subject to the laws and regulations governing the award of monetary benefits.  

A disability rating of 30 percent, but no higher, for the service-connected migraine headaches is granted for the entire duration of the appeal, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


